IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                         Assigned on Briefs, May 18, 2007

    STATE OF TENNESSEE, In re: DANNY RAY MEEKS, v. CLAUDIA
                         BONNYMAN

                  Direct Appeal from the Circuit Court for Davidson County
                        No. 06C-2106     Hon. Barbara Haynes, Judge



                    No. M2006-02657-COA-R3-CV - Filed on July 11, 2007



Petitioner brought an action for mandamus in Circuit Court. The Trial Court dismissed the Petition
on the grounds that petitioner did not meet the statutory requirements for maintaining an action. On
appeal, we affirm.

Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed.

HERSCHEL PICKENS FRANKS, P.J., delivered the opinion of the court, in which CHARLES D. SUSANO ,
JR., J., and D. MICHAEL SWINEY , J., joined.


Danny Ray Meeks, Only, Tennessee, pro se.

Mark Alexis Hudson, Nashville, Tennessee, for Appellee.


                                             OPINION

                                            Background

               Petitioner, pro se, filed a Petition in the Form of a Writ of Mandamus in the Circuit
Court, asking the court to direct defendant Chancellor to enter a decision in his lawsuit against the
Board of Paroles, which he claimed was pending in the Chancery Court for Davidson County. He
attached several documents to the Petition.

                Among the documents were Orders issued by the Chancellor to the effect that the
Board of Paroles was directed to file a record regarding petitioner’s parole to determine if there was
a factual basis to justify a parole deferral. Also attached was an Order by the Chancellor which
stated the petitioner had sued for an earlier parole hearing and that an earlier hearing had been
granted to petitioner in August 2005.

               Petitioner attached his Motion for the Court to Modify the Order, asking the Court
to allow him to file a petition to seek judicial review, even though the court costs had not been paid.
He also attached a letter from the Davidson County Court Clerk stating that the office had returned
his Petition unfiled, because pursuant to Tenn. Code Ann. § 41-21-812, no new lawsuit could be
filed by an inmate until outstanding court costs were paid, and that his court costs were still
outstanding.

                   The Trial Court entered an Order on August 17, 2006 regarding the mandamus
petition, stating that petitioner had failed to comply with the requirements of Tenn. Code Ann. §41-
21-801 et seq., by failing to file a pauper’s oath, failing to file the required inmate affidavit pursuant
to Tenn. Code Ann. §41-21-805, and failing to make a partial payment of the filing fee as required
by Tenn. Code Ann. §41-21-807. The Court gave the petitioner 20 days to comply with these
requirements or his petition would be dismissed. A second Order was entered on September 11,
2006, dismissing the petition because the requirements of Tenn. Code Ann. §41-21-801 et seq. had
not been met, and taxed the costs to the petitioner.

              Petitioner filed a Motion for Relief from the Judgment Pursuant to Tenn. R. Civ. P.
60.02(5), which was overruled.

              The issue presented by the petitioner on appeal is whether the Trial Court should have
issued the mandamus or in the alternative granted the relief sought from the judgment?

                Petitioner contends the Circuit Court erred in failing to issue the mandamus and states
that by filing his mandamus petition, he was trying to get the Chancery Court to stop withdrawing
monies from his prison account for the payment of court costs which he did not owe. He further
argues that this has since been accomplished by the issuance of an order by the Chancellor (entered
after his mandamus petition was filed). He now apparently seeks a reversal of the assessment of
costs against him by the Circuit Court, regarding his mandamus petition.

                As this Court has stated:

                The taxing of and assessing of costs by the trial court, along with fees for proceedings
                such as we had in this case, rests in the discretion of the trial court. We consider it
                on appeal without any presumption of correctness, examining the manner in which
                it was done to ascertain as to whether or not in the opinion of this court, based upon
                this record, the trial court did or did not abuse its discretion.

Long v. Long, 957 S.W.2d 825, 833-834 (Tenn. Ct. App. 1997).

                We have further explained:



                                                   -2-
               Under the abuse of discretion standard, a trial court's ruling "will be upheld so long
               as reasonable minds can disagree as to propriety of the decision made." State v.
               Scott, 33 S.W.3d 746, 752 (Tenn. 2000); State v. Gilliland, 22 S.W.3d 266, 273
               (Tenn. 2000). A trial court abuses its discretion only when it "applie[s] an incorrect
               legal standard, or reache[s] a decision which is against logic or reasoning that
               cause[s] an injustice to the party complaining." State v. Shirley, 6 S.W.3d 243, 247
               (Tenn. 1999). The abuse of discretion standard does not permit the appellate court
               to substitute its judgment for that of the trial court. Myint v. Allstate Ins. Co., 970
S.W.2d 920, 927 (Tenn. 1998).

Buss-Flinn v. Flinn, 121 S.W.3d 383, 390 (Tenn. Ct. App. 2003).

                  Petitioner has failed to show the Trial Court abused its discretion in assessing costs
in the mandamus action to petitioner. Petitioner filed the Petition knowingly and voluntarily, and
failed to file the required accompanying documents pursuant to Tenn. Code Ann. §41-21-801 et seq.,
although the Trial Court gave him additional time within which to comply. Petitioner has failed to
show the assessment of costs was improper, or that the Trial Court applied an incorrect legal
standard or reached a decision against logic or reasoning. We find this issue without merit, and we
affirm the Judgment of the Trial Court and remand with the cost of appeal assessed to Danny Ray
Meeks.




                                                        _________________________
                                                        HERSCHEL PICKENS FRANKS, P.J.




                                                  -3-